Citation Nr: 1121064	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of a left leg injury, to include a left knee replacement.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In August 2008, the Veteran presented testimony at a personal hearing conducted at the Pittsburgh RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this personal hearing is in the Veteran's claims folder.  

In November 2008, the Board remanded the matter on appeal for further development.  In March 2010, the Board reopened the claim and remanded for further development.  In May 2010, VA received private treatment records from S.V.H. and in September 2010, VA received private treatment records from G.M.H.  As will be discussed below, although records were not obtained from N.M.C., VA has fulfilled its duty to assist with regard to these records.  Further, the Veteran underwent a VA examination in July 2010 which is adequate upon which to base a determination.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The Board observes that after the April 2011 supplemental statement of the case (SSOC), the Veteran submitted additional argument that has not been reviewed by the RO in the first instance.  A review of the correspondence indicates that the Veteran has identified private treatment records which he believes to be outstanding.  However, all identified private treatment has already been associated with the claims file.  Further, the Veteran's arguments that the July 2010 VA examination was inadequate will be addressed below.  Thus, the Board can proceed with a decision in this matter.

Additionally, in his April 2011 correspondence, the Veteran appears to seek service connection for the residuals of hepatitis C.  This issue has not been addressed by the RO in the first instance.  The issue of entitlement to service connection for the residuals of hepatitis C has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The residuals of a left leg injury, to include a left knee replacement, have not been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

The residuals of a left leg injury, to include a left knee replacement, were not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2006.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in March 2007.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran.  All service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Additionally, his Social Security Administration (SSA) disability records were obtained in February 2009 and were also reviewed.  

With regard to obtaining private treatment records, the Board observes that the Veteran has identified several private facilities at which he received treatment for his claimed disability.  The Board observes that all identified private treatment records were obtained except for records from A.H., which the Veteran testified did not exist anymore and did not submit a release for, and for N.M.C.  In April and June 2010, VA made efforts to obtain records from N.M.C.  In June 2010, VA informed the Veteran that VA had not received a response from N.M.C. and asked the Veteran to submit any copies of treatment records from this facility that he had in his possession.  The Veteran was also informed that if he did not respond within 30 days, VA might make a decision on his claim.  No response was received.  

The Board concludes that VA has made reasonable attempts to obtain records from N.M.C.  As stated above, VA made two requests for the records, informed the Veteran that they had not received a response from N.M.C., and informed him that they might make a decision within 30 days if they did not receive a response.  The Board notes that although the most recent June 2010 letter did not inform the Veteran that it was ultimately his responsibility to provide these private records, he was informed in an earlier February 2009 letter when he was asked to submit a release for the same records.  Therefore, the Board concludes that the VA has made reasonable efforts to obtain private treatment records for N.M.C. and that further efforts would be futile.  38 C.F.R. § 3.159(c), (e).

The Board also notes the Veteran's April 2011 statement that VA had not obtained records from M.C.C.G., W.T.A.H.C., and M.H.O.C.  However, records from W.T.A.C. and M.C.C.G. were found in the Veteran's SSA records.  Additionally, records from M.H.O.C. were obtained in April 2003, March 2009, and were found in the SSA records.    

Pursuant to the Board's March 2010 remand, a VA examination with respect to the claim was obtained in July 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Despite the Veteran's April 2011 allegation that the VA examiner was unqualified, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  There is no indication whatsoever that the examiner was somehow not qualified to conduct the examination.  The examiner considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  In particular, the examiner recorded the Veteran's contentions regarding his in-service injuries (twisting/spraining ankles and hitting knees when riding in vehicles).  Therefore, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a July 2007 SOC (statement of the case) and September 2009 and April 2011 SSOCs (supplemental statement of the case (SSOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for the residuals of a left leg injury, to include a left knee replacement.

The Veteran's service treatment records reflected that the Veteran sought treatment for pain and swelling of his ankles in February and March 1978.  His left ankle was found to be within normal limits.  He was noted to have a right swollen ankle in May 1978.  A July 1978 record showed that the Veteran was involved in a car accident.  Although the Veteran complained of head and neck pains after the accident, there was no mention of a left knee or leg injury.  In November 1978, the Veteran had a right ankle sprain.  

The Board also observes that the Veteran has reported other in-service injuries which were not recorded in his service treatment records.  In particular, the Veteran testified that his left ankle was banged up while working in the motor pool, he sprained his ankle after falling down the stairs, he injured his leg when a vehicle he was riding in turned over, and he banged his knee while riding over rough terrain in a vehicle without seat belts.  Although these incidents were not recorded in the service treatment records, the Board observes that the Veteran is competent to report that he banged his left knee when riding in a vehicle without seat belts over rough terrain and that he injured his left ankle when working in the motor pool and after falling down stairs.  Additionally, even though there is no indication in the July 1978 record that the Veteran injured his left knee in the car accident, he is still competent to report such.  Thus, because the Board has no reason to doubt the credibility of the Veteran's reports, it appears that the Veteran had injuries to his left knee and left ankle during service.

In his February 2006 claim to reopen, the Veteran noted that his left leg disorder began in October 2002.  The post-service evidence indicates that the Veteran had findings of degenerative changes in his left knee since September 2002.  In this regard, an x-ray from the M.C.C.G. dated in January 2003 showed no change from the prior September 2002 x-ray, which showed degenerative changes.  In 2003, the Veteran had surgery on his left knee.  In a January 2005 disability evaluation for SSA, the Veteran reported that he began having pain in his left knee approximately one year prior to the 2003 surgery.  The Board finds it significant that even though the post-service records date from 1989, there are no complaints pertaining to the left leg to include the ankle and knee until 2002.  Thus, the evidence of record indicates that the Veteran did not begin experiencing pain in his left knee on a continual basis until 2002, more than 20 years after his separation from service. 

In July 2010, the Veteran underwent a VA examination.  The Veteran reported his contentions that he injured his knees when riding in vehicles.  The Veteran stated that he also injured his knee when a vehicle turned over, but was able to walk immediately following the event and that he was able to perform PT and do his normal activities despite some soreness.  The Veteran also reported that he twisted his ankle after repelling.  The examiner noted that the Veteran was a poor historian and that it was very difficult to ascertain how exactly the Veteran injured himself.  The Veteran added that the pain from both injuries resolved and did not start to get worse again until the 1990s.  Following examination, the examiner diagnosed left knee degenerative joint disease, with a failing unicompartmental knee arthroplasty, and left ankle early degenerative joint disease.

The examiner opined that based on his review of the claims file, examination findings, and discussing the history with the Veteran, the opinion was that it is unlikely that the injuries the Veteran sustained during service had anything to do with the current state of his knee.  Although the examiner indicated that he did not have x-rays to review that were taken prior to the 2003 left knee surgery, he stated that it is unlikely that a knee injury that he (the Veteran) was able to ambulate full weight bearing immediately after (the injury) and had all pain and swelling resolve within several days would cause a significant enough injury to lead to knee arthritis to warrant a unicondylar knee arthroplasty.  With respect to the left ankle, the examiner noted that the Veteran described a mild-to-moderate sprain that he sustained while in the military.  The examiner did not feel that the in-service ankle sprain had anything to do with the current left ankle pain.  The Veteran's descriptions of intermittent swelling and x-ray findings were indicative of early ankle arthrosis.  The examiner added that the Veteran's left ankle was not grossly unstable such that it seemed that a significant ankle injury had occurred (during service) which would lead to his arthritis.  It was more likely that a longstanding flexion contracture is causing the Veteran to go in more dorsiflexion in order to ambulate approximately, and he is therefore having this anterior wear pattern on his tibia with the anterior osteophyte formational additionally.  In summary, the examiner opined that the knee condition and ankle injury were unlikely to be related to his in-service injuries.  

The Board finds the July 2010 VA examination highly probative.  The examiner fully considered the Veteran's contentions including the nature of his in-service knee and ankle injuries and provided a complete rationale for his opinion, which was, in essence, that the description of the in-service injuries would not have resulted in the current left knee and left ankle disabilities.  Accordingly, the Board affords this opinion great persuasive value.

In conclusion, although the Veteran had in-service injuries to his left knee and left ankle, the most persuasive evidence indicates that his current left knee and left ankle disabilities are not related to his military service.  In fact, the more persuasive evidence indicates that both disabilities developed many years after the Veteran's separation from service.  Although the Veteran might sincerely believe that his left ankle and left knee disabilities are related to service, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, service connection must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for the residuals of a left leg injury, to include a left knee replacement, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


